Citation Nr: 0210478	
Decision Date: 08/26/02    Archive Date: 09/05/02	

DOCKET NO.  00-16 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of bilateral temporomandibular malocclusion or 
derangement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for 
temporomandibular joint disease, status post bilateral joint 
surgeries, and assigned a 30 percent evaluation from February 
7, 1994.  

During the veteran's personal hearing, before a member of the 
Board in January 2002, he indicated a desire to establish 
service connection for sleep apnea as secondary to his 
service-connected bilateral temporomandibular malocclusion.  
This is referred to the RO for its consideration.  


FINDING OF FACT

The veteran's service-connected temporomandibular 
malocclusion or derangement is manifested, from February 7, 
1994, by decreased inter-incisal range of motion, but 
limitation of inter-incisal range of motion to less than 11 
millimeters is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
postoperative residuals of bilateral temporomandibular 
malocclusion or derangement have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
9905 prior to and from February 17, 1994) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran and his 
representative have been provided with a statement of the 
case informing them of the governing legal criteria, the 
evidence considered, the evidence necessary to establish 
entitlement to the requested benefit, and the reason for the 
denial.  The veteran has requested and been afforded a 
personal hearing and he has been afforded a VA examination.  
VA treatment records have been obtained and the veteran has 
submitted a statement from a private health care provider.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10. Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of dental disorders was changed, 
effective February 17, 1994.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 
Vet. App. 461, 465-67 (1997).  However, new rating criteria 
cannot have retroactive application.  38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, in this case, the Board has 
evaluated the veteran's service-connected postoperative 
residuals of bilateral temporomandibular malocclusion or 
derangement under the old applicable dental rating criteria 
both prior to and from February 17, 1994, and under the new 
applicable dental rating criteria as well, from February 17, 
1994, finding that a more favorable evaluation occurs under 
the new criteria.  

The record reflects that the March 2000 rating decision 
appealed was the initial rating granting service connection 
for the veteran's postoperative residuals of bilateral 
temporomandibular malocclusion or derangement.  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The RO has assigned a 30 percent evaluation for the veteran's 
postoperative residuals of bilateral temporomandibular 
malocclusion or derangement under Diagnostic Code 9908.  A 
30 percent evaluation is the maximum evaluation that may be 
assigned under Diagnostic Code 9908.  

Prior to February 17, 1994, Diagnostic Code 9905 provided 
that any definite limitation of temporomandibular 
articulation motion interfering with mastication or speech 
warranted a 10 percent evaluation.  Motion limited to one-
half inch (12.7 mm) warranted a 20 percent evaluation and 
motion limited to one-quarter inch (6.3 mm) warranted a 40 
percent evaluation.  The veteran has already been granted a 
30 percent evaluation.  

Diagnostic Code 9905 from November 17, 1994, provides that 
limitation of temporomandibular articulation of the inter-
incisal range from 21 t o30 millimeters warrants a 20 percent 
evaluation, from 11 to 20 millimeters warrants a 30 percent 
evaluation, and from 0 to 10 millimeters warrants a 
40 percent evaluation.  

A review of the evidence of record reflects that the 
veteran's inter-incisal range of temporomandibular 
articulation has been recorded as follows:  22 millimeters in 
September 1998, 25 millimeters in January 1999, 36 
millimeters in April 1999, 35 millimeters in May 1999, 38 
millimeters in October 1999, and 40 millimeters in December 
1999.  He was hospitalized on April 1 and 2, 1999, at which 
time he underwent the procedure of bilateral 
temporomandibular joint arthroplasties and removal of 
hardware from the joints bilaterally.  

The report of a February 2000 VA dental examination reflects 
that the veteran presented with periodic pain and inability 
to open his mouth.  He obtained a maximal opening of 22 
millimeters during the examination and had no right or left 
excursive movements.  On oscillation he was able to 
eventually open to 30 millimeters with slight joint noises on 
the left.  The impression included internal joint derangement 
and status post bilateral meniscectomies, status post 
bilateral partial condylectomies, and status post silastic 
implant placement.  

There is no competent medical evidence indicating that the 
veteran's inter-incisal range of motion has ever been less 
than 22 millimeters, indicating that he would not warrant 
even a 20 percent evaluation under the old rating criteria.  
All of the competent medical evidence, as recorded during the 
entire appeal period, indicates that his inter-incisal range 
of motion has always exceeded 20 millimeters.  During the 
veteran's personal hearing in January 2002 he indicated that 
he could put one finger in his mouth, but could not put two.  
He also indicated that his mouth hurt.  However, even with 
considerations of the provisions of DeLuca v. Brown, 6 Vet. 
App. 321 (1993). all of the competent medical evidence 
reflects that, even with consideration of pain reported by 
the veteran, he was able to obtain inter-incisal range of 
motion greater than 20 millimeters.  There is no competent 
medical evidence that the veteran has ever experienced range 
of motion restricted to less than 20 millimeters during the 
entire appeal period, even with consideration of reported 
pain.  Therefore, there is no reported range of motion that 
even comes close to approximating the 0 to 10 millimeters of 
inter-incisal range of motion required for a 40 percent 
evaluation.  Since all of the competent medical evidence 
indicates that the veteran does not have inter-incisal range 
of motion that is less than 11 millimeters and all of the 
competent medical evidence indicates that he has inter-
incisal range of motion greater than 20 millimeters, a 
preponderance of the evidence is against an evaluation 
greater than the 30 percent assigned under Diagnostic Code 
9905.

It is observed that the veteran does not have lateral 
excursion and Diagnostic Code 9905 provides that range of 
lateral excursion to 0 to 4 millimeters warrants a 10 percent 
evaluation.  However, the note to Diagnostic Code 9905 
provides that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  Therefore, a separate rating for the loss of 
lateral excursion may not be assigned.  On the basis of the 
above analysis a preponderance of the evidence is against an 
evaluation greater than the 30 percent granted herein.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that the postoperative residuals of 
bilateral temporomandibular malocclusion or derangement have 
not required frequent hospitalization or caused marked 
interference with employment.


ORDER

An evaluation greater than 30 percent for postoperative 
residuals of bilateral temporomandibular malocclusion or 
derangement is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

